DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The amendment filed October 3, 2022 has been received and entered.  The text of those sections of Title 35, U.S. Code, not included in this action can be found in a prior Office action.  Any rejection set forth in a previous Office action that is not specifically set forth below is withdrawn.
3.	Claims 1-24 are pending.

Claim Rejections - 35 USC § 101
4.	Claims 1-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more for the reasons set forth in the previous Office action.
	Applicant’s election to participate in the DSMER Pilot program is noted.  

Claim Rejections - 35 USC § 103
5.	Claims 1, 3, 4, 6-9, 11, and 14-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giuliani (US 2016/0030500) in view of Bailey (US 5,859,293) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding this ground of rejection have been fully considered but are not persuasive.  Applicant argues that the prior art does not teach the claimed invention because Giuliani teaches a composition with lower amounts of oleuropein, verbascoside, and hydroxytyrosol than required in the amended claims.  Applicant argues that by teaching lower amounts of these ingredients, the reference teaches away from increasing the concentration and that there is no motivation for increasing the concentration because the reference already achieves the desirable antioxidant activity.  However, this argument is not persuasive.  As discussed in the previous Office action, “ ‘[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.’ In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).”  Each reference teaches a range of concentrations for each amount.  Thus, each reference is acknowledging that ingredient amounts can be varied and optimized.  Varying the concentration of ingredients within a pharmaceutical composition is not considered to be inventive unless the concentration is demonstrated as critical.  In this particular case, there is no evidence that the claimed concentration of the ingredients produces an unexpected result.  Thus, absent some demonstration of unexpected results from the claimed parameter, this optimization of ingredient concentration would have been obvious before the effective filing date of applicant’s claimed invention.
Applicant also argues that the claimed invention is patentable based on synergistic results shown in the specification for the claimed composition.  However, the specification is not considered to show a synergistic effect.  Starting at page 22 of the specification, Formulas 1B, 2B, and 3B are shown to have various effects such as anti-oxidant, anti-inflammatory, and whitening effects.  However, these results show that the compositions are functional but are not considered to support a claim for synergistic results.  To show that a combination of ingredients produces a synergistic result, the results for the individual ingredients as well as the combination of ingredients should be presented.  In addition, to show that a claimed range or concentration produces an unexpected result, evidence inside and outside the claimed concentrations should be presented.  See MPEP section 716.02.
In addition, applicant argues that it would not be obvious to combine the ingredients of Bailey with the composition of Giuliani because Giuliani already teaches a synergistic composition and the artisan would not be motivated to add additional ingredients.  However, as discussed in KSR International Co. v. Teleflex Inc. (KSR):
A person of ordinary skill in the art is also a person of ordinary creativity, and not an automaton…When there is a design need of market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

In addition, it is well established that it is prima facie obvious to combine ingredients together that were known to be used for the same purpose.  The artisan of ordinary creativity would seek to find new compositions with enhanced effects and would not necessarily expect that the addition of more antioxidant ingredients would disrupt the activity of the composition taught by Giuliani.  Thus, this argument is not persuasive.
6.	Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giuliani (US 2016/0030500) in view of Bailey (US 5,859,293) as applied to claims 1, 3, 4, 6-9, 11, and 14-23 above, and further in view of Fast (US 9,517,249) and Funes (Food Chemistry (2009), vol. 117, pp. 589-598) for the reasons set forth in the previous Office action.
7.	Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giuliani (US 2016/0030500) in view of Bailey (US 5,859,293) as applied to claims 1, 3, 4, 6-9, 11, and 14-23 above, and further in view of Fast (US 9,517,249) for the reasons set forth in the previous Office action.
8.	Claims 10, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Giuliani (US 2016/0030500) in view of Bailey (US 5,859,293) as applied to claims 1, 3, 4, 6-9, 11, and 14-23 above, and further in view of Funes (Food Chemistry (2009), vol. 117, pp. 589-598) for the reasons set forth in the previous Office action.
All of applicant’s arguments regarding the combination of Fast and/or Funes with Giuliani and Bailey have been fully considered but are not persuasive.  Applicant argues that it would not be obvious to combine the ingredients of Fast and/or Funes with the composition of Giuliani because Giuliani already teaches a synergistic composition and the artisan would not be motivated to add additional ingredients.  However, as discussed in KSR International Co. v. Teleflex Inc. (KSR):
A person of ordinary skill in the art is also a person of ordinary creativity, and not an automaton…When there is a design need of market pressure to solve a problem and there are a finite number of identified, predictable solutions, a person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.

In addition, it is well established that it is prima facie obvious to combine ingredients together that were known to be used for the same purpose.  The artisan of ordinary creativity would seek to find new compositions with enhanced effects and would not necessarily expect that the addition of more antioxidant ingredients would disrupt the activity of the composition taught by Giuliani.  Thus, this argument is not persuasive.
Applicant also argues that the claimed invention is patentable based on synergistic results shown in the specification for the claimed composition.  However, the specification is not considered to show a synergistic effect.  Starting at page 22 of the specification, Formulas 1B, 2B, and 3B are shown to have various effects such as anti-oxidant, anti-inflammatory, and whitening effects.  However, these results show that the compositions are functional but are not considered to support a claim for synergistic results.  To show that a combination of ingredients produces a synergistic result, the results for the individual ingredients as well as the combination of ingredients should be presented.  In addition, to show that a claimed range or amount produces an unexpected result, evidence inside and outside the claimed concentrations should be presented.  See MPEP section 716.02.
In addition, applicant argues that the prior art does not teach the claimed concentrations of ingredients.  However, as discussed above, it is considered prima facie obvious to optimize the concentration of ingredients.  Applicant has not established that the claimed concentrations produces an unexpected result.  Thus, this argument is not persuasive.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

9.	No claims are allowed.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

	
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Susan Coe Hoffman whose telephone number is (571)272-0963. The examiner can normally be reached M-Th 8:30am - 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SUSAN HOFFMAN/Primary Examiner, Art Unit 1655